Citation Nr: 0809232	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  06-23 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected degenerative joint disease 
of the right knee.

2.  Entitlement to an increased disability rating in excess 
of 30 percent for service-connected status post gunshot wound 
of the right lower extremity, with status post upper tibia 
osteotomy.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1953.

This matter comes before the board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

In the October 2005 rating decision, the RO granted service 
connection for degenerative joint disease of the right knee 
and denied an increased disability rating for service-
connected status post gunshot wound of the right lower 
extremity, with status post upper tibia osteotomy.  The 
October 2005 rating decision also denied entitlement to 
nonservice-connected pension and special monthly 
compensation.  In January 2006, the veteran submitted a 
notice of disagreement with the initial rating assigned for 
degenerative joint disease of the right knee and with the 
denial of an increased rating for his right lower extremity 
disability.   In May 2006, the RO issued a statement of the 
case, and, in July 2006, the veteran submitted his 
substantive appeal.  The RO did not issue the veteran a VCAA 
letter until August 2006, more than a year after the October 
2005 rating decision.  Moreover, the RO did not readjudicate 
the matter after the VCAA letter was sent.

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
Federal Circuit held that where VCAA compliant notice was not 
given prior to an initial claim decision, this defect could 
be remedied by a fully compliant VCAA notice issued prior to 
a readjudication of the claim.  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).  Here, however, as there was no 
readjudication of the claim following the provision of VCAA 
notice, the timing and inadequate notice problems were not 
cured.  Consequently, the Board finds that it has no 
alternative but to remand this matter for issuance of a fully 
compliant VCAA notice and readjudication of the claim.

Further, the Board notes that, upon VA examination in 
September 2005, three scars on the veteran's right leg were 
noted.  The examiner described a well-healed surgical scar on 
the veteran's anterior knee, a scar on the veteran's 
posterior calf with induration, or hardening, and formation 
of a keloid, and a grossly deformed anterior tibial skin 
graft.  The examiner did not note whether these scars were 
painful on examination.  However, in an October 1994 VA 
examination, the veteran reported that a scar on his anterior 
distal leg was tender to palpation, and that the scar on his 
calf was also painful.

Based on this evidence, the Board finds that a VA examination 
of the veteran's right lower extremity scars is necessary to 
determine whether the veteran is entitled to a separate 
compensable rating for any of the described scars.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994).

Accordingly, the case is REMANDED the AMC for the following 
action:

1.  Notify the veteran that, as to his 
claim for increased ratings, he may 
substantiate the claim by providing, or 
asking the Secretary to obtain, medical or 
lay evidence demonstrating a worsening or 
increase in severity of the disability and 
the effect that worsening has his 
employment and daily life.  Vazquez-Flores 
v. Peake, No. 05-0355, (U.S. Vet. App. 
January 30, 2008).  Advise the veteran of 
the criteria under all applicable 
Diagnostic Codes for evaluating his claim, 
including criteria necessary for 
entitlement to a higher disability rating 
that would not be satisfied by the veteran 
demonstrating a noticeable worsening or 
increase in severity of the disability and 
the effect that worsening has on his 
employment and daily life (such as a 
specific measurement or test result).  

Additionally, the veteran must be notified 
that, should an increase in disability be 
found, a disability rating will be  
determined by applying relevant Diagnostic 
Codes, which typically provide for a range 
in severity of a particular disability 
from noncompensable to as much as 100  
percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily  life.  
Provide examples of the types of medical 
and lay evidence that the veteran may 
submit (or ask the Secretary to obtain).  
The veteran should also be notified that 
separate disability ratings may be 
assigned for separate manifestations of a 
scar.  Esteban v. Brown, 6 Vet. App. 259 
(1994).

The veteran should again be afforded 
notice as required under Dingess v. 
Nicholson, 19 Vet. App.  473 (2006).  

2.  The veteran should be afforded a VA 
examination to determine the severity of 
the scars on his right leg.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination of the veteran.  The 
examiner should describe the location, 
measurement, and appearance, including 
texture and color, of each scar.  The 
examiner should also note whether the scar 
is deep, unstable, or superficial, whether 
there is any adherence to underlying 
tissue, and whether the scars cause any 
limitation of motion.  The examiner should 
state whether any of the scars are painful 
on examination, and also describe any 
keloid formation or induration present.

3.  Then, readjudicate the claim for 
increased ratings of the veteran's knee 
and leg disabilities, as well as the issue 
of a possible separate compensable rating 
for the veteran's scars.  The RO must then 
issue a supplemental statement of the case 
to the veteran and his representative and 
provide a reasonable period of time in 
which to respond before this case is 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



